Name: 90/123/EEC: Commission Decision of 7 March 1990 approving the draft measures presented by Italy for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agricultural structures and production;  Europe
 Date Published: 1990-03-17

 Avis juridique important|31990D012390/123/EEC: Commission Decision of 7 March 1990 approving the draft measures presented by Italy for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Italian text is authentic) Official Journal L 071 , 17/03/1990 P. 0044 - 0044*****COMMISSION DECISION of 7 March 1990 approving the draft measures presented by Italy for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the Italian text is authentic) (90/123/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provision stipulates that Member States are to notify to the Commission their draft national measures for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by Italy on 8 February 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft measures for implementation in Italy of Article 3b of Regulation (EEC) No 857/84, which provide for assignment to newly installed producers of special reference quantities, where appropriate increased by a uniform percentage for producers newly installed in areas as defined in Article 3 (3), (4) and (5) of Council Directive 75/268/EEC (3), as last amended by Regulation (EEC) No 797/85 (4), are hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 93, 30. 3. 1985, p. 1.